Citation Nr: 1603207	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder only as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected right ankle disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1960 to April 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the Veteran's claims in July 2012 and October 2014.  In August 2015, the Board denied entitlement to service connection for a bilateral knee disorder only on direct and presumptive bases and remanded the claims listed on the title page above.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disorder as secondary to his service-connected right ankle disability and entitlement service connection for a bilateral hip disorder, to include as secondary to his service-connected right ankle disability.  In October 2014, the Board remanded the Veteran's claims for a VA examination and opinions that addressed secondary service connection.  The remand directives stated that "[i]n offering these opinions, the examiner is specifically requested to consider and comment on the November 2007 VA physical therapy record indicating the Veteran's bilateral knee and hip pain was 'consistent with chronic biomechanical changes 2/2 ankle pain' and findings from the December 2008 VA examination report."  It was also noted that a rationale must be provided for any opinions expressed.  In February 2015, a VA opinion was provided, which stated that the Veteran's "residual right ankle function...is unlikely to cause or aggravate a bilateral hip or bilateral knee pathologic process" and that "VA 2007 [and] 2008 records [were] reviewed; however, [the examiner] disagree[s] with influence of right ankle injury on biomechanics."  In August 2015, the Board remanded the Veteran's current claims on appeal.  The Board remand discussed the February 2015 VA opinion and found that the October 2014 Board remand directives had not been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board remand stated that "[t]he February 2015 VA medical opinion states it is unlikely, but does not say to what degree (i.e., at least as likely as not), that the Veteran's current bilateral hip and knee disabilities are caused or aggravated by his service-connected right ankle disability."  The Board remand also stated that "[t]here was also no explanation provided for the VA examiner's conclusion that he disagreed after review of the VA records" and that "it is unclear as to whether the VA examiner addressed the Veteran's previous diagnosis of bilateral hip strain, as noted by the December 2008 VA examiner, on a secondary basis."  In light of these issues, the Board remanded the Veteran's claims for addendum opinions addressing secondary service connection.  Also, the Board requested an opinion with respect to direct service connection regarding the Veteran's bilateral hip claim because the February 2015 VA Hip and Thigh Conditions Disability Benefits Questionnaire (DBQ) noted a new diagnosis of bilateral hip osteoarthritis.

In September 2015, a VA opinion was obtained from the same medical professional (as requested by the August 2015 Board remand) who conducted the February 2015 VA examinations and provided the February 2015 VA opinion discussed above.  When comparing the September 2015 VA opinions addressing secondary service connection to the February 2015 VA opinion, they are substantively the same.  As such, the problems with the February 2015 VA opinion identified in the August 2015 Board remand (discussed above) were again replicated in the September 2015 VA opinions.  The September 2015 VA opinions again stated that the Veteran's "residual right ankle function...is unlikely to cause or aggravate" a knee pathologic process or a hip pathologic process, without saying to what degree (i.e., at least as likely as not).  Further, as noted above, the October 2014 Board remand directives stated that the examiner was "specifically requested to consider and comment on the November 2007 VA physical therapy record...and findings from the December 2008 VA examination report" and additionally the August 2015 Board remand directives stated that "[t]he examiner should also provide an explanation for the noted disagreement in the February 2015 VA DBQ medical opinion with 'influence of right ankle injury on biomechanics' after review of the Veteran's VA 2007 and 2008 records."  Upon review, the September 2015 VA opinions did not provide an explanation for the noted disagreement from the February 2015 VA opinion regarding the 2007 and 2008 VA records and the September 2015 VA opinions in fact did not reference these records at all.  In addition, with respect to the requested opinions regarding the Veteran's bilateral hip claim, the August 2015 Board remand directives stated that "[t]he examiner must identify all bilateral hip disabilities that have been present at any point since the Veteran filed his claim or within close proximity thereto" and requested opinions addressing "each diagnosed...hip disorder."  The provided September 2015 VA opinion did not identify all bilateral hip disabilities that have been present at any point since the Veteran filed his claim.  As such, the September 2015 VA opinions did not substantially comply with the previous October 2014 and August 2015 Board remand directives.  Remand is therefore required for further action to ensure compliance with such directives, as detailed in the remand directives below.  See Stegall v. West, 11 Vet. App. 268 (1998).  
  
In addition, it appears that there are outstanding VA treatment records and while on remand, effort must be undertaken to obtain any such records.  The Veteran filed his current claims on appeal in February 2007.  Of record are VA treatment records that date from October 2006 to November 2006, August 2007 to November 2008 and January 2012 to September 2014 (and additionally a single VA treatment record dated in January 2015).  As such, there appear to be gaps in the VA treatment records from November 2006 to August 2007, from November 2008 to January 2012 and from September 2014.  Of specific relevance, in a November 2010 statement, the Veteran referenced two MRIs conducted in July and October 2009 (presumably conducted at a VA facility) and as noted, VA treatment records from this time frame do not appear to be of record.  While on remand, therefore, all outstanding VA treatment records must be obtained, as detailed in the remand directives below.           
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  This specifically includes VA treatment records from November 2006 to August 2007, from November 2008 to January 2012 and from September 2014.  In addition, if available, any records related to MRIs conducted at VA facilities in July and October 2009 must also be obtained.  See November 2010 Veteran Statement.   

2.  After completion of the above, obtain a VA opinion with respect to the Veteran's bilateral knee and bilateral hip claims from a qualified medical professional other than the provider of the February 2015 VA examination and opinion and September 2015 VA opinions.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

a.  For each diagnosed knee disorder, to include osteoarthritis of both knees and patellofemoral syndrome of the right knee, the medical professional must opine as to whether it is at least as likely as not that each disorder is caused by or aggravated by the Veteran's service-connected right ankle disability

b.  The medical professional must identify all bilateral hip disabilities that have been present at any point since the Veteran filed his claim or within close proximity thereto. It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

For each diagnoses of a hip disorder, to include hip strain and osteoarthritis, the medical professional must provide the following opinions: (i) is it at least as likely as not that each disorder is related to the Veteran's military service? and (ii) is it at least as likely as not that each disorder is caused by or aggravated by the Veteran's service-connected right ankle disability?

While review of the entire claims folder is required, with respect to whether a hip disorder is related to the Veteran's military service, attention is invited to the Veteran's statement that he was told by doctors that as a result of walking in a cast in service he "would have deteri[or]ation [and] pain in my...hip in the future."  See November 2010 Veteran Statement.  Attention is further invited to the Veteran's service treatment records, which included various references to casts related to treatment for the Veteran's right ankle, and the Veteran's April 2007 statement that discussed the in-service casts.    

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

In offering the above opinions, the medical professional is specifically requested to consider and comment on the November 2007 VA physical therapy record indicating the Veteran's bilateral knee and hip pain was "consistent with chronic biomechanical changes 2/2 ankle pain" and the findings from the December 2008 VA examination report.

The medical professional must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the medical professional must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





